DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species I (figs. 1-4; claims 1-3, and 6) in the reply filed on 06/18/2021 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 06/10/2019 claims, is as follows: claims 1-6 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-114433 filed on 06/15/2018. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/20/2019, and 06/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terayama (JPH02235574)
Regarding claim 1, Terayama discloses a welding power supply (power supply device used for AC arc welding; fig. 1) for applying an alternating voltage (AC) across a welding electrode (electrode 6) and a workpiece (welded object 7) (figs. 1-2), comprising:  
5a DC power supply circuit (DC power supply 1) that outputs DC power (DC) (p. 03, lines 113-114); 
a first inverter circuit (annotated fig. 1) provided with a plurality of switching elements (switching elements 4a-4d), the first inverter circuit being configured to receive the DC power (DC) from the DC power supply circuit (DC power supply 1) to output AC power (AC) (p. 02, lines 4-7; fig. 2);  
current detector 9) that detects output current from the first inverter circuit (p. 01, lines 35-37); and 
a controlling circuit (control circuit 14) that controls the DC power supply circuit (DC power supply 1) and the first inverter circuit (p. 02, lines 48-56; figs. 1 and 7); 
wherein, in switching an output polarity of the first 15inverter circuit (“state of switching the polarity”, p. 02, lines 8-11; annotated fig. 1), the controlling circuit (control circuit 14) reduces an output of the DC power supply circuit (“the current supply from the DC power supply 1 is cut off) (p. 02, 04, lines 48-56, 13-16 respectively), then provides a short-circuit state (output of the DC power supply 1 is short-circuited) by setting all of the switching elements to ON (all switching elements 4a-4d become conducting state) (p. 04, lines 7-17), and then switches a switching element that was ON (switching elements 4a and 4b are conducting) before the short-circuit state (short-circuited state) to OFF (switching elements 4a and 4b are cut-off) when an absolute value of an 20instantaneous value of the output current (welding current) decreases to or below a first threshold value (set value) (p. 04, lines 23-32).  


[AltContent: arrow]
    PNG
    media_image1.png
    350
    661
    media_image1.png
    Greyscale

[AltContent: textbox (First inverter circuit)]
[AltContent: textbox (Prior Art
Terayama (JPH02235574))]



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (EP 0538227)
Regarding claim 1, Karlsson disclose a welding power supply (welding current source for alternating-current arc welding) for applying an alternating voltage (“alternating current” implies alternating voltage) across a welding electrode (electrode 14) and a workpiece (workpiece 15) (title; fig. 1), comprising:  
5a DC power supply circuit (annotated circuit fig. 1 comprising at least diodes 8, 9 for rectifying the voltage output from the transformer. It is noted “rectify” is interpreted to mean “convert from alternating current to DC current) that outputs DC power (direct-current output) (col. 2, lines 34-39); 
annotated circuit fig. 1 comprising at least transistors 12, 13, inductor windings 18, 19) provided with a plurality of switching elements (transistors 12, 13), the first inverter circuit (circuit) being configured to receive the DC power (direct-current output) from the DC power supply circuit to output AC power (alternating-current) (col. 2, lines 32-43; figs. 1 and 3) (it is noted that the current curves shown in figs. 3A-3B represent alternative current to be supplied to the electrode and workpiece);  
10a current sensor (measuring shunt 21) that detects output current (current) from the first inverter circuit (annotated circuit) (col. 3, lines 14-17); and 
a controlling circuit (control unit 4) that controls the DC power supply circuit (circuit annotated fig. 1) and the first inverter circuit (circuit annotated fig. 1) (col. 2, 3 lines 23-29, 12-27 respectively); 
wherein, in switching an output polarity of the first 15inverter circuit (“desired change in polarity of circuit”), the controlling circuit (control unit 4) reduces an output of the DC power supply circuit (“the current Is1 is reduced to a value Isw”) (col. 3, lines 46-50), then provides a short-circuit state (short circuit) by setting all of the switching elements (transistors 12, 13) to ON (conducting) (col. 5, lines 23-31), and then switches a switching element that was ON (“transistor 12 conducts”) before the short-circuit state (short circuit) to OFF (“transistor 12 is cut off”) when an absolute value of an 20instantaneous value of the output current (current) decreases to or below a first threshold value (current Isw) (col. 3, 3, 5 lines 28-32, 46-50, 23-34 respectively).  



[AltContent: textbox (Prior Art
Karlsson (EP 0538227))][AltContent: textbox (Circuit to supply DC power)][AltContent: textbox (Circuit to supply alternating current to the electrode and workpiece)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    679
    411
    media_image2.png
    Greyscale



Regarding claim 2, Karlsson disclose a welding power supply (welding current source for alternating-current arc welding), wherein the DC power supply circuit (circuit annotated fig. 1 of claim 1) includes a second inverter circuit (inverter 2), 25and the controlling circuit (control unit 4) stops the output of the DC power supply circuit by stopping switching of the second inverter circuit (inverter 2) (col. 4, lines 1-6).  

Regarding claim 3, Karlsson disclose a welding power supply (welding current source for alternating-current arc welding), wherein the controlling circuit (control unit 4) provides the short-circuit state (short circuit) when the absolute value of the instantaneous value of the output current (current) decreases to or below a second threshold (Isw/2) after reducing the output of the DC power supply circuit (Isw) (col. 5, 3 lines 23-34, 46-53 respectively) (it is noted that after welding current is reduced to Isw and during the polarity change process, short-circuit may be provided when the current is limited to Isw/2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson
Regarding claim 6, Karlsson discloses a welding power supply (welding current source for alternating-current arc welding), wherein the controlling circuit (control unit 4) determines the first threshold (Isw) to certain values (col. 4, lines 23-32; figs. 3A-3B) (it is noted that the Isw is predetermined case by case to encourage re-striking)10 for a case where the output polarity is switched from a forward polarity to a reversed polarity (change in polarity) and for a case where the output polarity is switched from the reversed polarity to the forward polarity (change in polarity) (col. 3, 4 lines 47-59, 21-32 respectively) (it is noted during polarity change i.e. transistor 12 from ON to OFF or transistor 13 from OFF to ON, the Isw for each stage is predetermined such that the current is sufficiently high for reliable re-striking), the forward polarity (transistor 12 is ON and transistor 13 is OFF) being a state in which a potential of the workpiece (workpiece 15) is higher than that of the 15welding electrode (electrode 14), the reversed polarity (transistor 12 is OFF and transistor 13 is ON) being a state in which the potential of the workpiece is lower than that of the welding electrode 1 (see footnote).
Karlsson does not disclose the controlling circuit changes the first threshold to different values for the case where the output polarity is switched from the forward polarity to the reversed polarity and for the case where the output polarity is switched from the reversed polarity to the forward polarity. 
However, it would been obvious to one of ordinary skill in the art to recognize the values of the first threshold is a result-effective variable that is determined through routine optimization to arrive at different values based on the desired application i.e. re-striking is ensured. Doing so would ensure that surge voltage at the transistors are reduced during polarity change. See MPEP 2144.05, Section II (Routine Optimization), Section A and B. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761                                                                                                                                                                                                      





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Terayama (US 5220151) discloses the forward polarity (straight polarity) being a state in which a potential of the workpiece (work 106) is higher than that of the welding electrode (electrode 105) (current Isp flows from work106 to electrode 105), the reversed polarity (reverse polarity) being a state in which the potential of the workpiece is lower than that of the welding electrode (current Isp flows from electrode 105 to the work 106) (col. 2, lines 9-16).